477 So. 2d 25 (1985)
Arnold EICHHORST and Anna Eichhorst, Individually and As Trustee, Appellants,
v.
MANDALAY SHORES COOPERATIVE HOUSING ASSOCIATION, INC., Appellee.
No. 84-1622.
District Court of Appeal of Florida, Second District.
October 11, 1985.
John E. Swisher of Dillinger & Swisher, P.A., St. Petersburg, for appellants.
William P. O'Malley, Clearwater, for appellee.
OTT, Acting Chief Judge.
We reverse the trial court's order which granted specific performance in favor of appellee. Specific performance should be denied when no provision is made for an existing mortgage in a transaction of considerable size, such as the present case. See Farrell v. Phillips, 414 So. 2d 1119 (Fla. 4th DCA 1982); Nichols v. MoAmCo Corp., 311 So. 2d 750 (Fla. 2d DCA 1975). The real estate sales contract upon which specific performance was granted in the present case failed to provide for the method of financing and how the existing mortgage would be satisfied. This is evidenced by the trial court's provision for three financing plans in its final judgment. Accordingly, the trial court's order granting specific performance is reversed.
*26 Because of our disposition of the case, we need not address appellants' remaining points on appeal.
REVERSED.
DANAHY and HALL, JJ., concur.